United States Court of Appeals
                        For the First Circuit

No. 12-1412

                     MARGARET LONG; ALICE SMITH,

                             Plaintiffs,

                                  v.

   FAIRBANK RECONSTRUCTION CORP., d/b/a Fairbank Farms, Inc.,

              Defendant/Third-Party Plaintiff, Appellee,

                                  v.

                   GREATER OMAHA PACKING CO., INC.,

                  Third-Party Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                                Before

                          Lynch, Chief Judge,
                   Selya and Stahl, Circuit Judges.



     Richard L. Neumeier, with whom Joshua P. Briefel and Morrison
Mahoney, LLP were on brief, for appellant.
      Ralph A. Weber, with whom Paul C. Catsos, Thompson & Bowie,
LLP, Shawn K. Stevens, and Gass Weber Mullins LLC were on brief,
for appellee.
November 21, 2012
           Per Curiam.          In this appeal, Greater Omaha Packing

Company ("GOPAC") asks this court to vacate a jury's unanimous

finding that GOPAC supplied Fairbank Reconstruction Corporation

("Fairbank")     with   E.     coli-tainted         beef,   which    Fairbank      then

packaged and shipped to two supermarkets in Maine, resulting in two

women who bought meat there becoming seriously ill.                      There is no

basis to upset the jury's verdict, and we affirm.

                                         I.

           GOPAC is a beef slaughtering and processing company,

located in Omaha, Nebraska, that ships millions of pounds of beef

each day to other meat processors throughout the country.                      One of

GOPAC's products, known as a "combo," is a container filled with

two thousand pounds of meat and fat.                Fairbank, a meat processing

company, purchases combos from GOPAC and other suppliers; it then

grinds and      packages     the   combo     meat    and    fat   into   retail-size

packages of ground beef.

           In    the    fall       of   2009,    thirty-two         people    in    the

northeastern United States were sickened by an outbreak of E. coli.

The   infections    were     traced     to    Fairbank's     Ashville,       New   York

facility, which ultimately had to recall approximately 500,000

pounds of ground beef. Two of the people infected in the outbreak,

Margaret Long and Alice Smith, had purchased retail packages of

ground beef from Shaw's supermarkets in Maine.                      They each sued

Fairbank in federal court in Maine, seeking compensation for their


                                         -3-
medical expenses and other damages.             Fairbank then filed third-

party complaints against GOPAC in each suit, alleging that GOPAC

had supplied Fairbank with the tainted meat that ended up in the

packages     Long   and    Smith    had     purchased.         Fairbank    sought

indemnification     from   GOPAC,    under    common     law   and   contractual

theories, in the event Fairbank was found liable to the individual

plaintiffs.1

           Fairbank later settled Long's and Smith's claims for

$100,000 and $400,000, respectively. Long and Smith both dismissed

their complaints in March 2011, leaving only the third-party

complaints     by   Fairbank   against      GOPAC.       The    district    court

consolidated those complaints into one case in August 2011, and the

parties proceeded to a jury trial.            The trial focused heavily on

the "traceback" analyses that led Fairbank's experts to conclude

that the contaminated meat could only have come from the GOPAC

combos and not from another supplier's product.                  Fairbank also

introduced evidence relating to the discovery of an allegedly

identical strain of E. coli in GOPAC-supplied meat in California

and to signs of unusually high contamination levels at GOPAC's

plant on the day it shipped the allegedly tainted meat to Fairbank.

GOPAC moved for judgment as a matter of law at the close of

Fairbank's case, and the district court denied the motion.


     1
       Fairbank also asserted independent claims against GOPAC in
the Long suit, but it voluntarily dismissed those claims before
trial.

                                      -4-
          After hearing six days of testimony, the jury returned

special   interrogatories      finding     that     GOPAC    had   delivered

adulterated beef containing E. coli bacteria to Fairbank and that

this same adulterated beef was later consumed by Long and Smith.

The district court denied, without opinion, GOPAC's post-trial

motions for relief from judgment, judgment as a matter of law, and

a new trial.   This appeal followed.

                                   II.

          GOPAC raises two challenges on appeal.            It first argues

that it was entitled to judgment as a matter of law because the

evidence was insufficient for a reasonable jury to conclude that

GOPAC's meat was contaminated and that such meat was included in

the packages Long and Smith purchased. See Fed. R. Civ. P. 50(b).2

GOPAC then argues that it is, at the least, entitled to a new

trial, because   the   trial   court     erred    in   admitting   the   video

deposition of GOPAC's former expert witness, Dr. Gerald Zirnstein.

Neither argument succeeds.

          We review de novo the denial of a motion for judgment as

a matter of law following a jury verdict.          Cortés-Reyes v. Salas-

Quintana, 608 F.3d 41, 47 (1st Cir. 2010).              In conducting this


     2
       Fairbank contends that GOPAC failed to preserve at least
part of this argument for appeal because GOPAC raised certain
issues in its Rule 50(b) motion that were not included in its Rule
50(a) motion. GOPAC insists that its Rule 50(a) motion covered the
relevant theories.    For the purposes of this opinion, we will
assume without deciding that GOPAC's entire argument was preserved,
because the outcome would be the same in any event.

                                   -5-
review, "[w]e must determine whether, 'viewing the evidence in the

light most favorable to the verdict, a rational jury could have

found in favor of the party that prevailed.'" Id. (quoting Bisbal-

Ramos v. City of Mayagüez, 467 F.3d 16, 22 (1st Cir. 2006)).            We

will vacate the jury's verdict "[o]nly if the facts and inferences

'point so strongly and overwhelmingly in favor of the movant that

a reasonable jury could not have [returned the verdict].'"              Id.

(second alteration in original) (quoting Acevedo-Diaz v. Aponte, 1

F.3d 62, 66 (1st Cir. 1993)).

           In this case, there was ample evidence to support a

rational jury's conclusion that GOPAC was the source of the E. coli

contamination that sickened Long and Smith.         Fairbank offered the

testimony of multiple expert witnesses who had examined Fairbank's

internal   production   records   as    well   as   U.S.   Department    of

Agriculture records and concluded that (1) GOPAC's combos were the

only common denominator in all of Fairbank's products implicated in

the outbreak; and (2) GOPAC's meat was in the packages that

Fairbank shipped to Shaw's supermarkets on the relevant date, which

Long and Smith later purchased.        Fairbank also offered the video

deposition of Zirnstein, an expert hired by GOPAC, who admitted

that GOPAC was a "probable" source of the tainted beef.         Further,

Fairbank introduced circumstantial evidence that the same strain of

E. coli which sickened Long and Smith had appeared in GOPAC meat in

California, and that the GOPAC facility that shipped the meat to


                                  -6-
Fairbank had had other positive E. coli tests on the date of

Fairbank's shipment.

            The jury was free to credit this evidence and reasonably

conclude that GOPAC supplied the adulterated meat and that Long and

Smith ended up purchasing GOPAC's meat.    To be sure, the evidence

was hotly contested, with zealous advocacy on both sides.        On

appeal, GOPAC's primary line of attack on Fairbank's evidence is an

argument that one of Fairbank's traceback reports (the "Hoffman

report") was "destroyed" on cross-examination when a Fairbank

witness admitted that the report had relied on an invoice that

referred to a date outside the period when the contamination

occurred.     GOPAC argues that the discrediting of this report

discredited all of Fairbank's traceback evidence and compelled a

verdict in its favor. The argument overstates matters. Fairbank's

other experts later testified to reaching the same results using

invoices from the correct dates; the jury could have concluded that

any mistake had been corrected.    Further, the Hoffman report does

not implicate Fairbank's other strong circumstantial evidence of

causation at all.

            At most, GOPAC has demonstrated that it cast doubt on

Fairbank's traceback evidence.    But when a party challenges a jury

verdict, it is not our position to evaluate the credibility of




                                  -7-
witnesses or the weight of the evidence.3   Attrezzi, LLC v. Maytag

Corp., 436 F.3d 32, 37 (1st Cir. 2006) (citing Santiago-Negron v.

Castro-Davila, 865 F.2d 431, 445 (1st Cir. 1989)).

          GOPAC's second argument also fails.        As an initial

matter, GOPAC did not object at trial to the introduction of the

Zirnstein video, and so our review is only for plain error.

Microfinancial, Inc. v. Premier Holidays Int'l, Inc., 385 F.3d 72,

80 (1st Cir. 2004).

          GOPAC attempts to avoid this conclusion by arguing that

the district court's denial of GOPAC's pretrial motion in limine to

preclude use of the video constituted a definitive ruling that

excused the requirement of making an objection at trial.   See Fed.

R. Evid. 103(b); United States v. Mahone, 453 F.3d 68, 70 (1st Cir.

2006).   Not so.      First, the district court's ruling did not

definitively determine that the video was admissible, but rather

determined that there was an "open[] . . . door" to its potential

admission "[s]o long as" Fairbank could establish that the video

qualified as former testimony of an unavailable witness.   See Fed.

R. Civ. P. 32(a)(4); Fed. R. Evid. 804(b)(1).         Further, the

pretrial motion did not object to the video on the basis GOPAC now


     3
       The same principle applies to GOPAC's arguments regarding
the interpretation of Fairbank's shipping records, the E. coli
strain in California, and the size of the package of ground beef
that Smith purchased.     The record reveals that both parties
presented competing testimony on each of these points. It is the
jury's province to weigh contested evidence.

                                -8-
asserts,    namely,     that    Zirnstein's      testimony    lacked   a   factual

foundation.      See United States v. Reed, 977 F.2d 14, 17 (1st Cir.

1992) (motion in limine asserting objection under Federal Rule of

Evidence 403 could not have preserved objection to same evidence on

Rule   404(b)    grounds).        Finally,    GOPAC    had    sufficient    time,

opportunity, and incentive to object to the video's admission after

it offered its evidence of the invoicing report date error.

            To establish plain error, a party must show that there

was error, that it was plain, and that it affected the party's

substantial rights; an appellate court may then notice the error

only if it "seriously affect[ed] the fairness, integrity, or public

reputation of judicial proceedings."               United States v. Borrero-

Acevedo, 533 F.3d 11, 15 (1st Cir. 2008) (quoting Johnson v. United

States,    520   U.S.    461,   467    (1997))    (internal    quotation     marks

omitted).    GOPAC's argument does not meet this exacting standard.

            GOPAC argues that the court erred in admitting the video

because Zirnstein had relied on the Hoffman report, and, once GOPAC

had discredited the Hoffman report, Zirnstein's testimony lacked a

foundation in accurate evidence.           However, Zirnstein testified in

his video deposition that he relied on many sources other than the

Hoffman    report,      including     information     that   Zirnstein     thought

Hoffman had failed to account for.               A trial exhibit showed that

Zirnstein had billed over 200 hours in preparing his own analysis.

It is apparent that Zirnstein's testimony did not, as GOPAC seems

                                        -9-
to suggest, merely parrot the conclusions of the Hoffman report.

Under these circumstances, particularly where GOPAC did not bring

the   foundation   issue   to   the   court's   attention   by   making   a

contemporaneous objection, the district court did not err -- let

alone plainly err -- in admitting the video.

                                  III.

            We find no error in the jury's verdict or in the district

court's denial of GOPAC's post-trial motions.          The judgment is

affirmed.




                                  -10-